     Case 2:19-cv-07244-RSWL-SS Document 18 Filed 01/31/20 Page 1 of 2 Page ID #:193



 1
 2                                        JS6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12 RAFAEL ARROYO, JR.,            )             CV 19-7244-RSWL-SS
                                  )
13                 Plaintiff,     )
                                  )             JUDGMENT
14                                )
          v.                      )
15                                )
                                  )
16    THRIFTY PAYLESS, INC., a    )
      California Corporation; and )
17    DOES 1 through 10,          )
                                  )
18                                )
                   Defendants.    )
19                                )
                                  )
20                                )
21          WHEREAS, on September 23, 2019 the Court Clerk
22 entered default against Defendant Thrifty Payless,
23 Inc.(“Defendant”) [11], pursuant to Federal Rule of
24 Civil Procedure 55(a),
25          WHEREAS, this Court GRANTED Plaintiff Rafael Arroyo
26 Jr.’s (“Plaintiff”) Application for Default Judgment
27 [15],
28          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
                                           1
     Case 2:19-cv-07244-RSWL-SS Document 18 Filed 01/31/20 Page 2 of 2 Page ID #:194



 1 judgment is entered in favor of Plaintiff and against
 2 Defendant, in accordance with this Court’s previous
 3 Order granting Plaintiff’s Application for Default
 4 Judgment as to Plaintiff’s ADA claim.                   Attorneys’ fees
 5 are awarded to Plaintiff in the amount of $1,785.                       The
 6 Court also awards costs to Plaintiff in the amount of
 7 $530.
 8          Furthermore, the Court GRANTS Plaintiff’s request
 9 for entry of an injunction, and IT IS HEREBY ORDERED,
10 ADJUDGED, and DECREED that Defendant shall provide
11 compliant accessible sales counters and an accessible
12 restroom at Rite Aid located at 1433 Glendale Blvd.,
13 Los Angeles, California in compliance with the
14 Americans with Disabilities Act Accessibility
15 Guidelines.
16          As no Defendants remain, the Clerk shall close this
17 matter.
18
19 IT IS SO ORDERED.
20
21 DATED: January 31, 2020               s/ RONALD S.W. LEW
22                                       HONORABLE RONALD S.W. LEW
                                         Senior U.S. District Judge
23
24
25
26
27
28
                                           2
